12-3494-ag
         Lin v. Holder
                                                                                       BIA
                                                                               A079 433 053
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                DEBRA ANN LIVINGSTON,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       WEI YONG LIN,
14                Petitioner,
15
16                       v.                                     12-3494-ag
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Lee Ratner, Law Offices of Michael
24                                     Brown, New York, New York.
25
26       FOR RESPONDENT:               Jacob Bashyrov (Stuart F. Delery,
27                                     Assistant Attorney General; Eric W.
28                                     Marsteller, Senior Litigation Counsel;
29                                     Rosanne M. Perry, Trial Attorney, on
30                                     the brief), Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5         Wei Yong Lin, a native and citizen of the People’s

 6   Republic     of   China,   seeks    review      of   an    August       21,   2012,

 7   decision of the BIA denying his motion to reopen.                       In re Wei

 8   Yong Lin, No. A079 433 053 (B.I.A. Aug. 21, 2012).                      We assume

 9   the   parties’     familiarity      with    the      underlying         facts   and

10   procedural history of this case.

11         We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.        Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006).       An alien generally must file a motion to reopen

14   within 90 days of the agency’s final administrative decision.

15   8   U.S.C.    §   1229a(c)(7)(C)(i);        8   C.F.R.      §     1003.2(c)(2).

16   Although Lin’s motion was indisputably untimely because it was

17   filed more than seven years after the agency’s final order of

18   removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), there is no time

19   limitation for filing a motion to reopen if it is “based on

20   changed      country    conditions    arising         in    the     country     of

21   nationality or the country to which removal has been ordered,

22   if such evidence is material and was not available and would

23   not   have    been     discovered    or    presented       at     the    previous

24   proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii).

                                           2
 1         However, Lin’s activities in the United States do not

 2   constitute changed conditions in China excusing the untimely

 3   filing of his motion to reopen.           See Li Yong Zheng v. U.S.

 4   Dep’t    of   Justice,   416   F.3d   129,   130-31   (2d   Cir.   2005).

 5   Moreover, the BIA did not abuse its discretion in finding that

 6   Lin     otherwise   failed     to   demonstrate   materially       changed

 7   circumstances in China based on local Chinese government

 8   officials’ discovery of his activities in the United States

 9   because the BIA reasonably relied on the IJ’s underlying

10   adverse credibility determination to decline to credit the

11   only evidence of such knowledge.              See Qin Wen Zheng v.

12   Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007) (relying on the

13   doctrine falsus in uno, falsus in omnibus to conclude that the

14   BIA may decline to credit documentary evidence submitted with

15   a motion to reopen by an alien who was found not credible in

16   the underlying asylum proceeding (citing Siewe v. Gonzales,

17   480 F.3d 160, 170 (2d Cir. 2007))).          Accordingly, because the

18   BIA did not err in finding that Lin failed to demonstrate

19   material changed country conditions in China, it did not abuse

20   its discretion in denying his motion to reopen as untimely.

21   See 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c).

22



                                           3
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition and the motion to waive

4   oral argument are DISMISSED as moot.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7




                                  4